DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.


Response to Arguments
Applicant’s amendments, filed on 06/17/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 13, filed 06/17/2021, with respect to the 101 REJEJCTIONS have been fully considered but they are not persuasive. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, 4-6, 9-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites analyzes at least a portion of the data to generate results; wherein the data comprise real-time rig hook load data received during the rig operations for one of the plurality of wells, wherein the data comprise real-time rig block position data received during drilling of a stand for the one of the plurality of wells, wherein the results comprise a net rate of penetration and a gross rate of penetration for the stand computed using times indicated by the real-time hook load data and the real-time block position data, wherein the results comprise comparison results for at least one of the net rate of penetration and the gross rate of penetration for the stand with respect to at least one corresponding benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utlilized to compute at least one benchmark [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2, 4-6, 9, 10, 12, 14, 15, 21, 22 recite(s) wherein the data comprise measured depth data for the plurality of wells and the results comprise wellbore depth results for each of the plurality of wells.  wherein the computerized inference engine characterizes uncertainty of wellbore depth for each of the plurality of wells.  wherein the computerized inference engine generates wellbore depth results based on at least two types of measured depth data.  wherein the data comprise rig hook load data, wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data and wherein the characterized drilling performance comprises net rate of penetration and gross rate of penetration.  wherein the results comprise events and wherein the communication engine relates types of events and levels.  wherein the results comprise events and wherein the communication engine relates types of events to destination addresses.  wherein the communication engine adjusts output of information from one of the levels to another one of the levels to escalate the information.  wherein the computerized inference engine generates the results for individual wells of the plurality of wells based at least in part on corresponding individual well plans.  wherein the computerized inference engine receives and analyzes at least a portion of data from a different plurality of wells to generate results for the different plurality of wells; wherein the information that characterizes drilling performance comprises at least one drilling speed metric. wherein the at least one drilling speed metric comprises at least one of a rate of penetration and a slips-to-slips time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 16 recites data associated with a plurality of wells, wherein the data comprise real-time rig hook load data and real-time rig block position data received during drilling of a stand for one of the plurality of wells; analyzing at least a portion of the data using a computerized interpretation engine to generate results, wherein the results comprise a net rate of penetration and a gross rate of penetration for the stand computed using times indicated by the real-time hook load data and the real-time block position data and wherein the results comprise comparison results for the at least one of the net rate of penetration and the gross rate of penetration for the stand with respect to at least one corresponding benchmark; wherein the information characterizes drilling performance for the drilling of the stand; and computing at least one benchmark [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 16, Claim(s) 17, 18 recite(s) wherein the computerized interpretation engine comprises an inference engine, the data comprises measured depth data for the plurality of wells, the results comprise wellbore depth results for each of the plurality of wells, and wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses.  wherein the data comprise rig hook load data, and wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 19 recites data associated with a plurality of wells, wherein the data comprise real-time rig hook load data and real-time rig block position data received during the drilling of a stand for one of the plurality of wells; analyze at least a portion of the data using a computerized interpretation engine to generate results, wherein the results comprise a net rate of penetration and a gross rate of penetration for the stand computed using times indicated by the real-time hook load data and the real-time block position data and wherein the results comprise comparison results for at least one of the net rate of penetration and the gross rate of penetration for the stand with respect to at least one corresponding benchmark; and information based at least in part on the results, wherein the information characterizes drilling performance for the drilling of the stand; and compute at least one benchmark [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 19, Claim(s) 20 recite(s) wherein the data comprise rig hook load data, and wherein the results comprise non- productive time results based at least in part on the rig block position data and the rig hook load data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data interface; a computerized inference engine; a communication engine; comprising a communication matrix; wherein the computerized interpretation engine comprises an inference engine Examiner interprets these limitations as being generic computer structure merely being used as a tool to perform the abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receives data associated with a plurality of wells; receives; outputs information based at least in part on the results; outputs wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses;  outputs the information to one or more destination addresses based at least in part on the communication matrix;  outputs information for a type of event to a destination address associated with one of a plurality of levels wherein each of the levels is associated with a role; outputs wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses; Examiner interprets these limitations as being generic computer functions (generic data acquisition and output)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. wherein the data comprise real-time rig hook load data received during the rig operations for one of the plurality of wells, data associated with a plurality of wells; data received during drilling of a stand for one of the plurality of wells; for control of subsequent drilling; for controlling subsequent drilling using the characterized drilling performance). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Generic computer structure with the capability of processing data, data acquisition and output, and in communication with other generic structure is well-understood, routine, conventional activities/structure previously known to the industry. Examiner directs applicant to Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for further evidence that a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Examiner further directs applicant to all the reference cited in PTO-892 mailed 05/29/2020 for further evidence.  See updated 101 REJECTIONS based on amendments.).




Allowable Subject Matter
Claims 1, 2, 4-6, 9-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach wherein the results comprise a net rate of penetration and a gross rate of penetration for the stand computed using times indicated by the real-time hook load data and the real-time block position data, wherein the results comprise comparison results for at least one of the net rate of penetration and the gross rate of penetration for the stand with respect to at least one corresponding benchmark of claims 1, 16, 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864